Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 1 of 7 PagelD #: 166

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

AMY L. SIMPLER, HANK
SMITH, and DAVID C.
DELPERCIO

Plaintiffs, C.A. No. 19-1519-LPS

Vv.

HSBC NORTH AMERICA
HOLDINGS, INC.
a Delaware corporation,

Defendant.
PLAINTIFFS AMY L. SIMPLER, HANK SMITH, AND DAVID C. DELPERCIO
REPLY IN SUPPORT OF THE MOTION FOR REMAND
FOR LACK OF SUBJECT MATTER JURISDICTION

Plaintiffs Amy L. Simpler, Hank Smith, and David C. DelPercio (collectively, the
“Plaintiffs” or “Former Employees”), by and through their undersigned counsel, respectfully move
this Court, pursuant to 28 U.S.C. § 1447, to remand this action to the Superior Court of the State
of Delaware and in support thereof state the following:

Introduction

1. Plaintiffs originally filed their Complaint against HSBC North America Holdings,
Inc. “Defendant” or “HSBC”) in the Superior Court of Delaware, Simpler v. HSBC North America
Holdings, Inc., Case No. N19C-06-027-VLM (Del. Super. Ct.) (the “Delaware Superior Court
Action”). Defendant removed the action to this Court on the grounds that this Court has original
jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331, and
supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

2. On September 20, 2019, Plaintiffs moved to remand this case for lack of subject

matter jurisdiction. D.I. 6, (“Remand Motion”), Also on September 20, 2019, Defendant filed a

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 2 of 7 PagelD #: 167

motion to dismiss Plaintiffs’ state law claims, contending the claims are preempted by ERISA.
Defendant opposes the Remand Motion based largely on the same grounds as its motion to dismiss,
specifically that (i) Plaintiffs’ claims are completely preempted by ERISA and subject to removal
and (ii) supplement jurisdiction is appropriate with respect to any state law claims are not

preempted by ERISA. See D.I. 11.

3, In the Complaint, Plaintiffs assert three bases of relief against HSBC: (i) promissory
estoppel (Counts I-III); (ii) unjust enrichment (Counts TV-VD; and Gii) quantum meruit (Counts
VII-IX). See Compl. Jj 29-80. HSBC attempts to characterize these claims as within ERISA’s
civil enforcement scheme.

4. HSBC’s argument ignores the fact that nowhere in the Complaint do Plaintiffs
assert claims for breach of, nor do they seek to establish rights under, HSBC’s Severance Pay Plan
(the “Plan”). Plaintiffs’ claims, grounded in Delaware common law, arise from the repeated
promises and misrepresentations Defendant made to each of the Plaintiffs concerning their

entitlement to severance in order to induce Plaintiffs continue working a dead-end job.

Argument

1. PLAINTIFFS’? CLAIMS ARE NOT PREEMPTED BY ERISA AND ARE NOT
SUBJECT TO REMOVAL.

5. The federal removal statutes “are strictly construed and require remand to State
court if any doubt exists over whether removal was proper.” Tolliver v. Delmarva Found. For
Medical Care, 2018 WL 3629590, at *1 (D. Del. July 31, 2018) (citing Shamrock Oil & Gas Co.
v. Sheets, 313 U.S. 100, 104 (1941) (emphasis added). In determining whether remand based on
improper removal is appropriate, the court “must focus on the plaintiff's complaint at the time the

petition for removal was filed.” Id. (citing Steel Valley Auth. v. Union Switch Signal Div., 809 F.2d

1006, 1010 (3d Cir. 1987).

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 3 of 7 PagelD #: 168

6. Defendant contends that Plaintiffs’ claim are subject to, and removal is appropriate
under, the complete preemption doctrine. This contention, however, is misplaced.

7. “The situations in which the Supreme Court has found complete preemption to exist
are extremely limited” to two settings: “(1) suits to enforce a collective bargaining agreement ...
and (2) suits for benefits under or to enforce rights provided by a plan covered by [ERISA]
pursuant to section 502(a)(1)(B).” Sanderson, Thompson, Ratledge & Zimny v. AWACS, Inc., 958
F.Sup.. 947, 953 (D. Del. 1997) (emphasis added).

A. The Severance Pay Plan in not governed by ERISA.

8. The key distinction for this Court’s analysis is whether Plaintiffs’ claims seek
benefits or the enforcement of rights provided by a plan. The Severance Pay Plan does not
constitute an employee benefit plan governed by ERISA because it did not create an ongoing
administrative scheme.

9. “[S]everance benefits do not implicate ERISA unless the require the establishment
and maintenance of a separate and ongoing administrative scheme.” In re Joy Global, Inc., 346
B.R. 659, 667 (Bankr. D. Del. 2006) (citing Angst v. Mack Trucks, Inc., 969 F.2d 1530, 1538 Gd
Cir. 1992); Fort Halifax Packing Co. v. Coyne, 482 U.S. 1 (1987). “Indeed to do little more than
write a check hardly constitutes the operation of a benefit plan.” Jd. (citing Fort Halifax, 482 U.S.
at 12) (internal quotation marks omitted). Accord Willis Re Inc. v. Hearn, 200 F.Supp.3d 540, 550
(E.D.Pa. 2016) (“As our Court of Appeals instructs in Angst v. Mack Trucks, a one-time lump-sum
payment which does not create a new administrative scheme or impose new administrative
requirements but requires continuation of an existing procedure is not an ERISA pension plan.)

(citing Angst, 969 F.2d at 1538).

10. Here, the claims asserted do not require HSBC to establish and maintain a separate

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 4 of 7 PagelD #: 169

and ongoing administrative scheme. To the contrary, had HSBC honored its promises to Plaintiffs,
which were made after it was determined Plaintiffs would be laid off, HSBC would only be
required to write a check to each of the Plaintiffs as a one-time, lump-sum payment. In the Joy

Global case, the Court held that:

[Once it was determined that an employee was going to be laid off, the amount
of severance benefit was calculated according to the simple formula set forth in the
Policy, the employee was informed of the benefit, and the benefit was paid out in
installments. [ ]Those “procedures” involve little more than doing arithmetic and
writing a check. The fact that payments were made in installments rather than as a
lump sum does not, in this case, transform the task into a set of procedures

implicating ERISA.

See In re Joy Global, Inc., 346 B.R. at 668 (citing James v. Fleet/Norstar Fin. Group, Ine., 992
F.2d 463, 466-67 (2d Cir. 1993).

11. Even if HSBC was required to do more than write a check, the payment of
Plaintiffs’ severance would still not constitute a “plan” for ERISA purposes. According to Third
Circuit precedent, a severance plan which included “an initial lump-sum payment followed by one
year of benefits to employees ... did not implicate ERISA.” Willis Re Inc., 200 F.Supp.3d at 550
(citing Angst, 969 F.2d at 1538).

12.  Defendant’s attempts to distinguish the holdings of Angst and Girardot! and their
progeny are unavailing. Indeed, their holdings did not turn on the types of programs or plans at
issue. The holdings focus on the benefit to be conferred to the employee (or former employee)
and whether the undertaking required of the employer (or former employer) amounts to either
making a lump sum payment or series of payments based on simple calculations or creating a new

administrative scheme or requirements.

13. The Plan itself states that severance is to be paid out in a lump sum. See Remand

 

! Girardot v. Chemours Co., 731 Fed. Appx. 108 (3d Cir. 2018).

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 5 of 7 PagelD #: 170

Motion, Ex. B p. 8. Additionally, severance is calculated according to a simple formula based on
the employee’s length of employment. Jd. at p. 6. Defendant cannot seriously contend that this
would require it to create a new administrative scheme.

14. Accordingly, Plaintiffs’ claims are not preempted by ERISA and remand is

required.

B. Plaintiffs’ Claims Are Outside the Scope of ERISA § 502(a) and Implicate an
Independent Legal Duty.

15. Defendants cite to no precedent from this Circuit to support their contention that
the Plaintiffs’ claims fall within the scope of ERISA § 502(a). Furthermore, Minker is directly on
point with the circumstances underlying this case. See Minker v. HSB Industrial Risk Insurers,
2000 WL 291542 (D. Del. Mar. 14, 2000).

16. In Minker, this Court found that because the plaintiff's claims were based on the
defendant’s conduct, which deprived the plaintiff of the right to participate in the employee benefit
plan, the state law claims were not preempted by ERISA. Jd. at *3. Similarly, in Gallagher, the
defendant induced the plaintiff to continue working, foregoing severance benefits, by making
representations that the plaintiff would be sufficiently compensated. See Gallagher v. E.I. Du Pont
De Nemours & Co., 2007 WL 1794149, at *1 (D. Del. June 19, 2007).

17. This case is analogous to both Minker and Gallagher. Here, the Defendant induced
each of the Plaintiffs to continue working based on promises that they would be adequately
compensated. This conduct created an independent legal duty on the part of Defendant to honor
its promises to adequately compensate Plaintiffs.

18. And, the claims asserted against Defendant — based solely on the Defendant’s
conduct and representations: promissory estoppel, unjust enrichment and quantum meruit — all

seek to enforce the independent legal duty Defendant owes to Plaintiffs by way of Defendant’s

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 6 of 7 PagelD #: 171

promises that Plaintiffs’ Benefit Service Date would be used when calculating severance pay in

order to induce Plaintiffs to continue working for HSBC.

Il. SUPPLEMENTAL JURISDICTION IS INAPPROPRIATE BECAUSE THE
COURT HAS NO ORIGINAL JURISDICTION.

19. Defendant’s argument assumes that the Court will retain original jurisdiction over
at least one of the Plaintiffs’ claims. However, as set forth above, each of Plaintiffs’ claims arise
out of and are governed by Delaware state law. There is no federal preemption of these claims
and, more importantly, none of these claims involve a federal question. Accordingly, this Court
lacks subject matter jurisdiction over this dispute and remand to Delaware Superior Court is
warranted. See Aetna Health Inc. v. Davila, 542 U.S. 200 (2004).

il. PLAINTIFFS ARE ENTITLED TO FEES AND COSTS.

20. Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require
payment of just costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” HSBC has caused months of delay in this litigation and significantly increased
Plaintiffs’ costs, despite the fact that the precedent in this jurisdiction is clear — a one-time, lump-
sum severance payment is not governed by ERISA and there is no preemption of Plaintiffs’ claims.

WHEREFORE, for all the foregoing reasons, Plaintiffs respectfully request the Court

remand this matter back to the Delaware Superior Court and award Plaintiffs their fees and costs

associated with Defendant’s improper removal.

 
Case 1:19-cv-01519-LPS Document 14 Filed 12/06/19 Page 7 of 7 PagelD #: 172

Dated: December 6, 2019

BERGER HARRIS LLP

By:_/s/_ David B. Anthony

Brian M. Gottesman, Esq. (DE ID No. 4404)
David B. Anthony, Esq. (DE ID No. 5452)
Peter C. McGivney, Esq. (DE ID No. 5779)
1105 N. Market Street, Ste 1100
Wilmington, DE 19801

(302) 655-1140 telephone

(302) 655-1131 fax
bgottesman@bergerharris.com
danthony@bergerharris.com
pmegivney@bergerharris.com

Attorneys for Plaintiffs

 
